Citation Nr: 1217258	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-18 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, including frequent yeast infections (vaginitis) and as a residual of a tubal ligation.

2.  Entitlement to service connection for residuals of a hysterectomy, including due to the frequent yeast infections.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1983 to February 1990.

This appeal to the Board of Veterans' Appeals (Board) originated from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida. 

In March 2010, as support for her claims (at the time there were several on appeal), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. 

The Board subsequently, in May 2010, issued a decision denying three other claims the Veteran had appealed - for 1) service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) due to sexual assault and major depressive disorder, 2) gastroesophogeal reflux disease (GERD or acid reflux), and hyperthyroidism.  The Board remanded her remaining claims for service connection for a gynecological disorder and for a right shoulder disorder manifested by muscle spasm to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board remanded the right shoulder claim because the RO had not issued a statement of the case (SOC) in response to her notice of disagreement (NOD) with the denial of that claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In December 2010, on remand, the RO issued an SOC concerning this claim, but she did not then in response submit a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2011).  So only the claim concerning her gynecological disorders remained.

In May 2011, the Board again remanded this remaining claim for a gynecological disorder to the RO via the AMC for still further development and consideration.  This further development especially included obtaining an additional medical opinion concerning an alternative possibility insofar as whether the Veteran's pre-existing vaginitis (yeast infection) was aggravated by her military service, even if her gynecological disorder was not caused by her service.  The AMC obtained this additional medical opinion in November 2011, and it supports this notion of aggravation during service of the pre-existing vaginitis, so is favorable to the claim.  The Board therefore is granting the claim.  However, concerning the remaining claim of entitlement to service connection for residuals of a hysterectomy, including as secondary to the now service-connected yeast infection (vaginitis) disability, still additional development is required.  Thus, this claim is again being remanded to the RO via the AMC.


FINDINGS OF FACT

1.  The report of the Veteran's July 1982 military entrance examination lists vaginitis (yeast infection) as a pre-existing disorder for which she had received treatment earlier that year, so there was no presumption of soundness when entering service.

2.  A QTC Medical Services Examiner recently provided an independent medical opinion in November 2011, however, on remand, indicating it is at least as likely as not that the yeast infections the Veteran had experienced prior to service were made chronically worse during or by her military service beyond their natural progression.



CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's pre-existing vaginitis was aggravated by her military service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error either in timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of the claim).

II.  Entitlement to Service Connection for a Gynecological Disorder

The Veteran claims she is entitled to service connection for a gynecological disorder, to include frequent yeast infections.  Concerning this, the Veteran's post-service treatment records document her treatment for yeast infections through March 2005.  An October 2005 evaluation by a private physician, I.B., M.D., contracted by VA to examine the Veteran for compensation purposes in connection with her claim, nonetheless determined her yeast infections (vaginitis) had resolved by the time of that examination.


Since, however, there were objective clinical indications of recurrent yeast infections when the Veteran had earlier filed this claim, though, as mentioned, not during that VA compensation examination, an additional VA examination was needed to determine whether she is still experiencing these yeast infections.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  And if it was determined she was still experiencing yeast infections, additional medical comment would be needed to determine whether they are the result of or date back to her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For these reasons, in May 2010, the Board remanded this claim for another examination and opinion - preferably during a time when the Veteran was having a yeast infection, to determine whether her recurrent yeast infections are the result of her military service or related to the symptoms she experienced during service or treatment she received, as documented in her STRs.  See 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303 (indicating service connection is granted for disability due to disease or injury incurred in service).  See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (wherein the Court noted the necessity to examine a Veteran during an "active stage" of the claimed disease when the disease has cyclical manifestations, meaning it waxes and wanes and is sometimes present whereas other times perhaps not). 


The Veteran had this requested VA compensation examination in December 2010, by a VA contractor (QTC Medical Services); the report of that exam is dated in January 2011.  This VA examiner observed that the Veteran's pelvic evaluation and PAP smear were normal.  And as concerning the asserted relationship between her recurrent yeast infections and military service, this VA examiner determined it is less likely than not the Veteran's previous instances of yeast infections 
(post-service) are a continuation of those she experienced in service, and that it also is less likely than not that her tubal ligation is the cause of her recurrent yeast infections.  So in both of these respects, this VA C&P examiner concluded against this claim.

That said, in asserting her entitlement to service connection, the Veteran claims that she had no history of yeast infections prior to service, but that, during service, she started having them and they have continued since.  See her December 2006 statement.  However, upon further review of the records in her claims file, the Board saw that she had acknowledged during her June 1982 military entrance examination that she had been treated for vaginitis (a yeast infection) in 1982, so earlier that year.  The Board also saw that her STRs showed that she had received treatment for a yeast infection in February 1983, the same month that she had entered service.  So this evidence, more contemporaneous to her service, tended to refute the notion that she did not have any vaginitis (or yeast infections) prior to beginning her military service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 


In July 2003, VA's General Counsel had issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit had adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

Conversely, if, a here, a pre-existing disability was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but she may bring a claim for service-connected aggravation of that disability.  In that case, however, § 1153 applies and the burden falls on her, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id; See also Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition", that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of her pre-existing yeast infections during her service would the presumption of aggravation apply and, in turn, require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 


"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

Although the Veteran had been provided VA examinations in connection with her claim, including following and as a result of the Board's May 2010 remand, none had addressed whether the yeast infections she had experienced prior to service (as, again, noted or documented in the report of her military entrance examination, though she now denies she had) were aggravated during or by her service.  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  So additional medical comment was needed concerning this additional issue prior to deciding this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 


Accordingly, the Board again remanded this claim in May 2011 to, if possible, have the VA C&P Examiner (QTC Medical Services Examiner) that most recently had evaluated the Veteran in December 2010, and who had submitted the report of her findings in January 2011, following and as result of the Board's prior May 2010 remand, provide a supplemental medical opinion indicating the likelihood (very likely, as likely as not, or unlikely) the yeast infections the Veteran had experienced prior to service - as noted in the report of her military enlistment examination as a pre-existing condition, were made chronically (meaning permanently) worse during or by her military service beyond their natural progression.  [Note:  the January 2011 opinion was responsive to the question of direct causation, concluding there was no such linkage or continuation of what had occurred in service and the current disabilities, but needed to additionally address this other possibility of whether there was aggravation of the pre-existing condition during service beyond its natural progression.  So the additional comment was only needed concerning this other possibility.]

Pursuant to this most recent remand directive, in November 2011 an independent medical opinion was obtained on this determinative issue from another physician affiliated with QTC Medical Services.  This doctor opined that it is at least as likely as not that the yeast infections the Veteran experienced prior to service were made chronically worse during or by her military service beyond their natural progression because, based upon review of her medical records from 
1984-1988 (i.e., from during her military service), she had recurrent vaginal yeast infections and urinary tract infection (UTI).  This doctor explained that having many vaginal yeast infections may be a sign of other health problems, and that recurrent infections may occur if there is no proper treatment, reinfection, or may have an underlying medical condition.  As for this particular Veteran, observed this commenting doctor, in October 1997 she was diagnosed with cervical dysplasia, chronic pelvic pain, dysmenorrheal, and a PAP smear showed ASCUS.  This doctor then explained that persistent and excessive moisture in the genital area by wearing tight fitting underwear or jeans may cause irritation and can lead to infection.  


Here, as for this Veteran's case, according to the report of her prior December 2010 QTC medical Services examination, she had stated that by wearing jeans on active duty while in boot camp, this was the causative factor in the development of her recurrent yeast infections.  Some women, explained this November 2011 examiner, are believed to just have repeat infections even if proper treatment was rendered and may need to take suppressive therapy such as medication every week to prevent new infections.  This was not advised to the Veteran in the past from 1984-1988, again referring to when she was on active duty in the military.

Certainly then, when affording her the benefit of the doubt, her pre-existing vaginitis was aggravated by her military service beyond its natural progression so as to, in turn, warrant the granting of service connection on this alternative basis.


ORDER

The claim of entitlement to service connection for a gynecological disorder, and specifically for recurrent yeast infections (vaginitis), is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand of the Veteran's remaining claim of entitlement to service connection for residuals of a hysterectomy is needed to ensure procedural due process and that there is a complete record upon which to decide this remaining claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


The Veteran contends that her frequent yeast infections (vaginitis) in service eventually led to her hysterectomy.  See her March 2010 hearing testimony.  So, in essence, she is also requesting compensation for her hysterectomy on the grounds that it is secondary to, i.e., proximately due to, the result of, or aggravated by her now service-connected yeast infection disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The report of the Veteran's June 2009 VA Compensation and Pension Examination (C&P Exam) provides a diagnosis of status post total abdominal hysterectomy.  Ultimately, though, that examiner determined the hysterectomy was less likely than not related to the complaints and treatments the Veteran had in service for the elective tubal ligation, pelvic inflammatory disease, abdominal pain, and/or yeast infections because the hysterectomy was due to HPV with dysplasia and there was no diagnosis of dysplasia while she was in service.  And as was pointed out additionally, her service treatment records (STRs) do not mention any complaints of or treatment for dysplasia or HPV.  Nevertheless, the VA examiner did not also consider and comment on the alternative possibility of aggravation.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND
2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

The Court has stated that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one and permits the Board to weigh the probative value of the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Here, the Board is unable to determine whether the Veteran's hysterectomy, even if not necessarily due to her now service-connected yeast infection disability, nonetheless was or has been aggravated by this service-connected disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994).  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, a medical opinion is required on this determinative issue.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether she has received any further evaluation or treatment for this claimed disability, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule another VA compensation examination to determine the likelihood (very likely, as likely as not, or unlikely) that her hysterectomy - even if not, as the June 2009 VA C&P Examiner determined, caused by or due to her recurrent yeast infections (i.e., vaginitis, which is now a service-connected disability), nonetheless alternatively has been aggravated by this service-connected yeast infection disability.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


For completeness of this opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2011).

3.  Then readjudicate this remaining claim for residuals of the hysterectomy in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


